Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Reply
Applicant's response of 07/20/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-7, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of providing research data/information to users so that the users can view the research information and provide feedback where the researcher receives an incentive (broadly recites some form of compensation).  
 For claim 1, the abstract idea is defined by the elements of:
receive first information indicating a result of research by each researcher; 
store at least one piece of the first information received, 
extract the first information requested by a user, 
send a notification that the first information was extracted to the user,

receive an evaluation by at least one of the users regarding the first information included in the notification; and 
send a notification regarding service points to the researcher corresponding to the first information, based on a content of the evaluation received,
and store the number of the service points, wherein the service points are accumulated by the researcher and converted into currency, combined with additional service points from other researchers, exchanged for research equipment, and/or exchanged for research funds.

The claim falls into the category of being an abstract idea of a certain method of organizing human activities.  The claimed concept is providing for peer review of research that allows others to comment and provide feedback (the claimed evaluation) on the research, along with providing awards/incentives for the researcher based on the evaluations.  This is a concept that falls into the category of being a certain method of organizing human activities per the 2019 PEG and is reciting something that is the foundation of all scientific research and development, namely the publication and peer review of research papers and awarding prizes/awards as an incentive for further research, similar to how the Nobel Prizes for physics, chemistry, medicine and physiology are awarded.  The claimed concept is a social activity that is reciting actions that can be performed by people and constitute a certain method of organizing human activities per the 2019 PEG.  Absent the recitation to a processor and a user terminal (will be addressed at the 2nd prong) the claimed steps that define the abstract idea can be practiced by people using pen and paper.  This represents an abstract idea that is considered to be a certain method of organizing human activities.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to c the claimed memory configured to store a program, and the processor that is programmed to perform the claimed steps.  The user terminal is recited only functionally to describe the actions that the processor can perform and is not positively claiming the user terminal or any actions thereof as part of the claim scope.  The user terminal is not part of the claim scope because all of the claimed steps are those that are executed by the processor, not the user terminal.   Regardless, even if the user terminal is considered, the recitation to the memory, processor and a user terminal is simply instructing one to practice the abstract idea by using computers to perform steps that define the abstract idea, see MPEP 2106.05(f), and/or this is considered to be a link to a particular technological environment, see MPEP 2106.05(h).  The processor of the claim is being used to receive, store, or send data such that the processor is being used as nothing more than a tool to execute the steps that define the abstract idea.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application; therefore, the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a computer(s) (processor, memory, user terminal) to perform steps that define the abstract idea.  The processor of the claim is being used to receive, store, or send data such that the processor is being used as nothing more than a tool to execute the steps that define the abstract idea. This does not render the claims as being eligible.  See MPEP 2106.05(f), (h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the issued 2019 PEG.  
	For claim 2, the conversion of the information from one format to a predetermined common format is something that serves to further define the same abstract idea of claim 1.  For example, translating documents into a common language is something that can be done by people and predates the invention of computers.  This is just a further embellishment of the same abstract idea of claim 1.  The processor has been treated in the same manner as was addressed for claim 1 and does not render the claims eligible for the same reasons.
	For claim 4, the further recitation to receiving information about a problem, sending the notification, receiving a solution that is presented to the user as a notification, and sending the notification regarding the third information, is reciting the act of solving a problem by people where they are exchanging information about the problem to be solved and the solution to the problem.  This is also considered to be a further embellishment of the same abstract idea of claim 1 and defines actions that human beings can take when trying to solve a problem.  Researchers solve problems by the very nature of what they do, so what is claimed is considered to be part of the abstract idea.  The processor and user terminal (not truly claimed in the claim scope) has been treated in the same manner as was addressed for claim 1 and does not render the claims eligible for the same reasons.
	For claim 5, the receipt of information indicating if the researcher is looking for a job and sending the claimed notification to a user is a further recitation to the same abstract idea of claim 1, or alternatively is its own abstract idea in the form of employment matching that is matching those looking for work to those looking to hire (match job seekers to job openings).  Presenting information about a researcher that is seeking employment is not an additional element but is part of the abstract idea of the claims.  The processor has been treated in the same manner as was addressed for claim 1 and does not render the claims eligible for the same reasons.
	For claim 6, the further function of receiving information and storing the information is reciting more about the same abstract idea that was found in claim 1.  The claim is just reciting the receipt and storage of information for another researcher and is reciting something that is part of the abstract idea.  Data receipt and data storage can be accomplished without computers by using people and pen and paper.  The processor has been treated in the same manner as was addressed for claim 1 and does not render the claims eligible for the same reasons.  The processor is nothing more than a tool that is being used to execute the steps that define the abstract idea.
	For claim 7, the claimed information about the asset and information on the asset being loanable to another researcher broadly recites the act of renting or sharing of equipment, and is a further recitation to the abstract idea of claim 1 and/or is just the addition of another abstract idea to the claims in the form of renting or sharing of equipment. The processor has been treated in the same manner as was addressed for claim 1 and does not render the claims eligible for the same reasons.  The researcher terminal is another recitation that is akin to “apply it” with a computer and has been treated in the same manner as the processor and user terminal, see MPEP 2106.05(f) and/or 2106.05(h).
Therefore, claims 1, 2, 4-7, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Markam (20090204469) in view of Kaplan et al. (9015847).
	For claim 1, 6, Markam discloses a system and method of allowing researchers to provide their research papers/articles to an online platform so that other users (the community at large) can review the research and can evaluate the research.  See paragraphs 002, 004 in general.  Paragraph 027 discloses that the invention allows for dissemination of research information so that the research can be evaluated (reviewed).  Paragraph 037 discloses that a community is used to evaluate the submitted research information and awards prizes to researchers such as research grants.  Paragraph 062 teaches that research information is received.  This satisfies the claimed receipt of first information indicating a result of research (research papers, articles).  The system of Markam receives research data, process the research data, stores the research data, and makes the research data available for review upon request.  Information on the researchers is stored as claimed in claim 6.  Paragraph 108 teaches that research information is able to be viewed by other users, which requires its storage as claimed so that it can be viewed.  The extraction of the information satisfied by the fact that users can review research information in Markam.  See paragraph 065-066 where reviewer selection is disclosed, and see paragraphs 089, 096, 098 for disclosure to evaluation of the research, including commentary on the research.  Also see paragraph 108 for disclosure to the evaluation system that allows readers of research to participate in evaluation the research.  When a user is going to review research, it requires that the information be extracted as claimed (retrieved) so that it can be displayed to a user who is evaluating the research (via a notification).   The receipt of an evaluation is satisfied by the system being able to provide research information for review so that others can evaluate the research.  The examiner notes that Markam discloses that researchers receive awards or prizes.  Paragraph 179 discloses that researchers are awarded prizes or awards and research grants for their work, which is based on the community at large reviewing the research information.  
	Not disclosed by Markam is that a notification of service points occurs where the service points are based on the evaluation of the research and where the points can be converted into currency.
	Kaplan teaches a system that allows researchers to participate analysis of computer vulnerabilities and that awards and stores “points” to researchers based on their interaction with the system and the research that they do.  Paragraph 079 teaches that it is desirable to provide researchers with incentives, such as payment of fees.  Paragraph 081-084 teaches that points can be awarded to researchers as an incentive where the researcher can obtain fees by earning a certain number of points.  Paragraph 084 teaches the redemption of points for travel, gifts, etc..  Kaplan teaches that the incentive that can be awarded to a researcher for their research and participation in research includes awarding points.  This is considered to be teaching the claimed service points.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Markam with the further ability to award points in lieu of fees, as is taught by Kaplan, so that researchers are incentivized to participate in the research.  Kaplan teaches that one of ordinary skill in the art understands that compensation for research can be given by awarding “points”, similar to airline miles and credit card loyalty programs, etc., where the points can be redeemed.  This is taught by Kaplan and would have yielded predictable results when provided to Markam.
	For claim 4, the applicant recites the receipt of a problem and receiving a solution from the researcher on the problem and presenting the solution to a user.  This reads on the act of using a research grant as is taught by Markam.  A research grant provides money and/or equipment to a researcher to perform research and to arrive at a solution to some problem.  What is claimed as far as having a problem and receiving a solution to the problem is satisfied by the researcher being awarded a research grant to research a particular issue/problem and to find a solution for the problem.  The applicant is claiming what a research grant is by definition and is something that is taught by Markam.  


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markam (20090204469) in view of Kaplan et al. (9015847) and further in view of Dutta et al. (20020103632).
For claim 2, not disclosed by Markam is that the research information is converted from one format to another.  This claimed elements reads on the act of translating a research paper from one language to another language.  Dutta teaches a document translation system that is disclosed as being used for translating documents such as books, magazines, articles, and specific reference is made to conference and research papers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Markam with the ability to translate documents from one language to another as taught by Dutta, such as translating a Japanese research paper into English, to achieve the predictable result of allowing the research to be reviewed by users that speak English but that do not speak Japanese.  The predictable result that is obtained is that of allowing for research papers to be read in different languages, which is something that would have been obvious to one of ordinary skill in the art.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markam (20090204469) in view of Kaplan et al. (9015847) and further in view of Hinds et al. (20080222167).
For claim 5, not disclosed by Markam is that information is received indicating that a researcher is seeking a job and presenting the information to a user.  
Hinds teaches a system and method that can be used to review submissions such as requests for research grants from persons seeking employment, see paragraph 055.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Markam with the ability to receive information from researchers on whether or not they are seeking employment, so that the user can solicit a research grant or job for their research.  The fact that researchers have jobs, which is to research a given issue or problem, flows from the fact they are researchers and providing the ability for a user to indicate that they are seeking employment in the form of a job or research grant, would have been obvious to provide to Markam.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markam (20090204469) in view of Kaplan et al. (9015847) and further in view of “University Research…” NPL document.
For claim 7, not disclosed is that information on an asset is received, and presented to a researcher, where the asset can be loaned to the user.  
The NPL article “University Research” teaches that research grants are known to be a form of funding to researchers.  Disclosed is that a research grant includes money and/or equipment that can be used by the researcher to conduct research.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Markam with the ability to acquire information on a loanable asset and present the information to a researcher, such as by providing a researcher with information on a research grant that includes equipment, as taught by the NPL reference.

Response to arguments
The traversal of the 35 USC 101 rejection is not persuasive.  On page 6 of the reply the applicant argues that the claims are not directed to an abstract idea because they do not pose a risk of pre-emption.  This is not persuasive.  The 2019 PEG is the guidance that the examiner is required to follow and will itself address any issues of pre-emption.  Additionally, in OIP Technologies v. Amazon.com, Inc. (Fed Cir. 2015) it was stated “And that the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make then any less abstract.”  Reference was made to buySAFE in OIP for this finding.    The same can be said of the pending claims, namely that just because they are not so broad as to capture all ways that one could process information from researchers does not mean they are any less abstract. Pre-emption is not a standalone test for eligibility and the question of pre-emption is resolved by the two part framework from Alice and Mayo, as has been set forth by the CAFC in OIP and Sequenom, and that has been incorporated into the 2019 PEG.  For these reasons the argument is not persuasive.
On page 6 the applicant argues that the claims are not reciting the broad act of providing for peer review of research by others and allowing for evaluations of the research, etc., because they are reciting more than just the broad idea.  The applicant then goes on to cite various claim limitations directed to the processor sending notifications and storing data.  Applicant argues that the claimed limitations (as argued for the combination of the abstract idea and additional elements for step 2A).  This is not persuasive for two reasons.
The first reason is that just because a claim is narrow and is not claimed as broad as one could claim a concept does not mean it is not abstract.  Narrowness of a claimed judicial exception in terms of the steps recited that define the abstract idea, does not equate to eligibility under 35 USC 101.  In buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014), the court stated that:
 "abstract ideas, no matter how groundbreaking, innovative, or even brilliant, are outside what the statute means by "new and useful process, machine, manufacture, or composition of matter", and reference is made to Myriad by the court for this position.  Also stated in buySAFE is "In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303. The Court in Mayo rejected the contention that the very narrow scope of the natural law at issue was a reason to find patent eligibility, explaining the point with reference to both natural laws and one kind of abstract idea, namely, mathematical concepts.

In SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC the court stated:
We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novel- SAP AMERICA, INC. v. INVESTPIC, LLC 3 ty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting. 

Therefore, arguing that the claim is not so broad that is captures an entire filed is not persuasive to show that no judicial exception has been recited.
The second reason that the argument is not persuasive is that all that the applicant is arguing that the claimed steps that are considered to define the abstract idea, are executed by a processor.  The applicant is arguing a combination of step 2A elements and additional elements together to try to argue that no abstract idea is recited at step 2A.  This is not persuasive because at step 2A the additional elements are not considered yet.  The combination of the additional elements with the abstract idea is assessed at the 2nd prong of the PEG.  The claims recite a process by which information from a researcher is received, notifications are sent, users can evaluate research, and researches can accumulate points that can be converted to currency.  That aspect of the claim that is represented by the claimed elements identified by the examiner are what defines the abstract idea.  The argument is therefore not persuasive.
On page 7 the applicant argues that the claims recite significantly more.  The applicant argues that the claims are not reciting actions that are performed by computers that are well understood, routine, and conventional.  This is not persuasive for two reasons.  The first is that the claims are reciting steps that are that of receiving data, sending notifications and storing data.  The examiner cannot think of any more convention or routine computer functions that one could recite when talking about what computers do.  
 The examiner notes that in Alice it was stated:  “As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform specific computerized functions.  Brief for petitioner 53.  But what petitioner characterizes as specific hardware, a “data processing system” with a “communications controller” and “data storage unit” ……is purely functional and generic.  Nearly every computer will include a communication controller and data storage unit capable of performing the basic calculation, storage and transmission functions required by the method claims.  See 717 F. 3d at (1290) (Lourie, J., concurring).  As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers”.  The same conclusion is arrived at for the claimed invention.  Receiving information, storing information, extracting information, and sending notifications (transmissions of data) are what computers do and amounts to nothing more than beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  
The argument is also not persuasive because there is no prior art test for claim eligibility that is part of the 2019 PEG.  An examiner does not have to produce prior art that teaches the claimed steps being performed by a computer to be able to find that the claims are directed to an abstract idea.  The issue of whether or not an additional element is reciting a well understood, routine, and conventional activity, that is only considered at step 2B when something at the 2nd prong was found to be an insignificant extra solution activity.  When a claim is reciting mere computer implementation of an abstract idea, the issue of whether or not those steps are known in the art as being well understood has no relevancy to the 101 analysis.  However, as stated above receiving information, storing information, extracting information, and sending notifications (transmissions of data) are what computers do and amounts to nothing more than beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  For these reasons the traversal is not persuasive and the 35 USC 101 rejection is being maintained.
With respect to the prior art rejection, the arguments in favor of patentability are noted by the examiner; however, the arguments are considered to be moot based on a new grounds of rejection that was necessitated by the amendment to the claims.  Prior art has been cited that teaches the awarding of points to researchers for their research and participation in research.  This renders the claimed invention obvious under 35 USC 103 as is set forth in the current office action and rejection of record.  This moots the arguments from the applicant.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/           Primary Examiner, Art Unit 3687